Citation Nr: 0605050	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  93-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative disfiguring scars from basal cell carcinoma 
excisions, located on the nares, bridge of nose, and left 
ear, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for post-
operative residuals of basal cell carcinoma excisions, 
located on the face, neck, chest, back, hands, and left 
flank.

3.  Entitlement to an initial evaluation greater than 10 
percent for tender scar, left antihelix.

4.  Entitlement to an initial evaluation greater than 10 
percent for tender scar, bridge of nose.

5.  Entitlement to an initial evaluation higher than 10 
percent for tender scar, left medial canthus.

6.  Entitlement to an increased disability rating for post-
operative excision of basal cell carcinoma, left eyelid, with 
tear duct damage and disfigurement, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
March 1944, April 1944 to October 1945, and December 1946 to 
March 1963.  The claims on appeal, which have a long 
procedural history, last came before the before the Board of 
Veterans' Appeals (Board) in January 2004, on appeal from 
several rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  As 
the Board noted at the time of its January 2004 Decision and 
Remand, the RO, in an April 1992 rating decision, denied the 
veteran's claim for increased ratings for scars resulting 
from excision of a basal cell carcinoma for which he had been 
service connected since his separation from service in March 
1963.  In October 1995, the Board, in pertinent part, 
Remanded the claims listed on the title page of this 
decision.  In August 1997, and again in January 2004, the 
Board, in pertinent part, Remanded the claims listed on the 
title page of this decision.

This case has been advanced on the Board's docket, in 
accordance with 38 C.F.R. § 20.900 (2005).

The claim of entitlement to an increased, compensable, 
disability rating for post-operative residuals of basal cell 
carcinoma excisions, other than of the face, including the 
neck, chest, back, hands, and left flank, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has visible tissue loss at some scars on the 
face and has visible asymmetry of the nose, as well as loss 
of tissue of the lower lip, of the left auricle, and loss of 
tissue at a scar on the forehead, and visible deformity of 
the left lower eyelid, among other visible abnormality of the 
skin on the face, so as to meet or approximate the criteria 
for severe disfigurement under criteria in effect prior to 
August 30, 2002, but the veteran's facial scars are not 
manifested by complete or exceptionally repugnant deformity.  

2.  The medical evidence establishes that, if the 
disfigurement at the veteran's left medial canthus is 
evaluated as a disfiguring scar rather than as an ectropion 
or as part of lachrymal duct injury, the veteran has 
asymmetry of two facial features or paired features, so as to 
meet the criteria for a 50 percent evaluation for disfiguring 
scars of the head and face from August 30, 2002.  

3.  The 10 percent evaluations assigned under Diagnostic Code 
(DC) 7804 for a tender scar at the antihelix, a tender scar, 
bridge of nose, and a tender scar, left medial canthus, are 
the maximum schedular evaluations available for pain at those 
scars, as the veteran has also been afforded evaluation of 
manifestations of disability other than pain, specifically, 
disfigurement, under DC 7800, and there is no evidence of any 
other manifestation of disability resulting from those scars.

4.  The 10 percent evaluation assigned for lachrymal duct 
interference, left eye, is the maximum schedular evaluation 
available for disability of one lachrymal duct, and the 
medical evidence establishes that the veteran's right eye is 
not affected.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation from 10 percent 
to 30 percent for postoperative disfiguring scars of the head 
and face from basal cell carcinoma excisions, to include 
scars located on the nares, bridge of nose, medial canthus, 
left eye, with disfigurement, left eyelid, and left ear, have 
been met, prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.118, Diagnostic Codes 7800-7806 (1990-2002, as in 
effect prior to August 30, 2002).  

2.  From August 30, 2002, the criteria for a 50 percent 
evaluation for postoperative disfiguring scars of the head 
and face from basal cell carcinoma excisions, to include 
scars located on the nares, bridge of nose, left ear, and 
medial canthus, left eye, with disfigurement, left eyelid, 
and left ear, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.84a, Diagnostic Code 6020, 4.118, Diagnostic Codes 7800-
7806 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for a tender scar, left antihelix, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7800-7806 (2005); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (1990-2002, as 
in effect prior to August 30, 2002).  

4.  The criteria for an evaluation in excess of 10 percent 
for a tender scar, bridge of nose, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7800-7806 (2005); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (1990-2002, as 
in effect prior to August 30, 2002).  

5.  The criteria for an evaluation in excess of 10 percent 
for a tender scar, left medial canthus, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7800-06 
(2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (1990-
2002, as in effect prior to August 30, 2002).  


6.  The criteria for an evaluation in excess of 10 percent 
for post-operative excision of basal cell carcinoma, left 
eyelid, with tear duct damage, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 6025 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for service-connected scars which are residual to 
excisions of service-connected basal cell carcinoma.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, in this case, since at 
least a portion of the claim underlying this appeal was 
originally submitted in November 1990, nearly 10 years prior 
to the enactment of the VCAA, no notice regarding the VCAA 
could be issued before the initial unfavorable agency 
decision was prepared.  

The initial adverse rating decision in this case was issued 
in 1991, many years prior to enactment of the VCAA, and then 
additional VA clinical records of treatment for the service-
connected basal cell carcinoma, followed by a request from 
the veteran for re-evaluation, kept the adjudication process 
continuous, followed by a timely substantive appeal in 1992 
following issuance of a SOC in July 1992.  

Following enactment of the VCAA, the next adjudicative 
communication with the veteran was the issuance of a rating 
decision in February 2002, and that rating decision set forth 
the rating criteria for each of the disabilities addressed in 
this decision.  In August 2002, the RO issued a letter which 
advised the veteran, in pertinent part, of the provisions of 
the VCAA as to a tender scar of the medial canthus.  This 
letter discussed generally VA's duty to assist the veteran to 
obtain evidence and the veteran's general duty to identify 
evidence.  

An October 2002 supplemental statement of the case (SSOC) 
provided the veteran with the complete criteria for 
evaluation of skin disability, as revised and effective 
August 30, 2002.  The Board's January 2004 decision discussed 
the VCAA, and directed the RO/AMC to advise the veteran of 
the provisions of the VCAA.  By a SSOC issued in June 2005, 
the RO provided the veteran with the complete text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.  

The veteran was afforded VA examinations in 1992, 1996, 2000, 
and November 2004.  In addition, VA outpatient clinical 
treatment notes extending from the date of the veteran's 1990 
claims on appeal through January 2005 are of record.  The 
veteran has indicated that no other providers have treated 
him.  There is no allegation from the claimant that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of the claim, or that he is aware of any 
other evidence which might be relevant. 

When considering the numerous notification letters, varying 
over the years, but including letters comply with the VCAA in 
recent years, and when considering the rating decisions on 
appeal, the discussion in the Board's decisions and remands, 
and the numerous SOCs and SSOCs issued, including several 
which advised the veteran of the criteria for evaluating skin 
disability as in effect prior to August 30, 2002, and the 
final SSOC in 2005, which included the applicable 
regulations, including 38 C.F.R. § 3.159, and 38 C.F.R. 
§ 4.118, as in effect from August 30, 2002, the Board finds 
that the veteran and the veteran's representative were aware 
of the evidence required to substantiate his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, has been 
afforded appropriate due process, and has been notified of 
all applicable regulations.  The veteran has been provided 
with numerous opportunities to submit evidence and argument 
in support of his claims and to respond to VA notices.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the length of the pendency 
of the claims, the veteran's numerous opportunities to submit 
evidence and argument, the actual notices to the veteran of 
the VCAA, and the veteran's statements of record, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Applicable law and regulations

The initial claims on appeal were received by VA in October 
1990.  Following submission of the claims for increased 
evaluations, the claims remained in continuous adjudication, 
since additional VA evidence was received and the veteran 
requested re-evaluation before the April 1991 rating decision 
following that claim became final.  Thereafter, during the 
pendency of the veteran's claims, additional claims or 
downstream issues arose from adjudication of the October 1990 
claims, as initial separate evaluations were granted for some 
scars and the veteran disagreed with the assigned initial 
evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Symptomatology of the same disability may 
be separately rated under a separate applicable diagnostic 
code unless that symptomatology is duplicative of or 
overlapping with the symptomatology already evaluated under 
or contemplated within another diagnostic code which has been 
used to evaluate the disability.

With an initial grant of service connection, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Fenderson v. West, 12 Vet App 119 (1999), Court held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for the skin disability at issue, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim. 

During the pendency of this claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin, effective August 30, 
2002.  See 67 Fed. Red. 49590-49599 (July 31, 2002).

Under the criteria in effect to prior to August 30, 2002, 
disfiguring scars of the head, face and neck were rated as 50 
percent disabling with complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, DC 7800.  A 30 
percent rating was assigned for a severe scar, especially if 
it produced a marked or unsightly deformity of eyelids, lips 
or auricles.  A moderately disfiguring scar was rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1990). 

Alternatively, the veteran's disability due to excisions of 
basal cell carcinoma could be evaluated by analogy to eczema, 
under DC 7806.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
is assigned a 10 percent disability rating.  If the exudation 
or itching is constant, and there are extensive lesions or 
marked disfigurement, a 30 percent disability rating is 
assigned.  To warrant a 50 percent rating, ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptional repugnance must be shown.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior 
to August 30, 2002).  

DC 7804 also provides a 10 percent rating for scars that are 
superficial, tender and painful on objective demonstration.  
DC 7804 (1990).

Under the criteria revised as of August 30, 2002, DC 7800, as 
amended, provides that disfigurement of the head, face, or 
neck, with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or, with six or more 
characteristics of disfigurement, will be rated as 80 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement the disability will be 
rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The amended version of DC 7800 defines, at Note 1, the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118.  Those 8 characteristics are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) at wider part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and, skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Note 2 under DC 7800 states that tissue loss of the auricle 
is to be rated under DC 6207 (loss of auricle) and anatomical 
loss of the eye under DC 6061 is to be rated under DC 
6061(anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.  

Note 3 under 38 C.F.R. § 4.118 directs that adjudicators take 
into consideration unretouched color photographs when 
assigning an evaluation under these criteria.

If an evaluation is assigned under DC 7806, a 10 percent 
rating is assigned where at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005). 

Under the revised criteria, an unstable scar, where there is 
frequent loss of skin covering the scar, or a painful 
superficial scar, may be evaluated as 10 percent disabling.  
DCs 7803, 7804.

Under 38 C.F.R. § 4.848, DC 6025, epiphora (lachrymal duct, 
interference with, from any cause), warrants a 10 percent 
rating for unilateral epiphora and a 20 percent rating for 
bilateral epiphora, under the regulations both before and 
form August 30, 2002.  

Facts and analysis

Historically, by a rating decision issued in July 1963, the 
veteran was granted service connection for residuals of basal 
cell carcinoma, multiple, face and neck, with keratosis, and 
that disability was evaluated as noncompensable under DC 
7818.  In November 1990, the veteran sought an increased 
(compensable) evaluation for his service-connected scars and 
scarring.  

By a rating decision prepared in March 1991 and issued in 
April 1991, the veteran was granted a separate compensable 
evaluation for post-operative tear duct damage to the left 
eye with minimal left eye disfigurement, and a 10 percent 
evaluation was assigned under DC 6025.  The veteran's 
service-connected scar disability was recharacterized as 
slightly disfiguring scars, face (both nares, bridge of nose, 
left ear), evaluated as noncompensable under DC 7800, and 
residuals, basal cell carcinoma, face, neck, chest, back, 
hands, left flank, evaluated as noncompensable under DC 7818.

1.  Claim for an increased rating for disfiguring scars of 
the face and head

a.  Evaluation prior to August 30, 2002

The veteran's claim for an increased evaluation for these 
scars has, as noted above, been continuous since 1990.  The 
VA outpatient treatment records associated with the claims 
files reflect that, during the pendency of this claim, the 
veteran has undergone additional excisions affecting the nose 
and face.  During the pendency of this claim, the veteran's 
disfigurement due to scars of the nares, bridge of nose, and 
left ear has been separately evaluated from the disfigurement 
due to residuals of the excision of a basal cell carcinoma 
from the lower left eyelid, and scars on other areas of the 
veteran's face have been evaluated together with disability 
of the neck, chest, back, hands, left flank.  However, after 
reviewing the extensive evidence of record and the color 
photographs associated with the February 1991, July 1996, and 
November 2004 VA examinations, the Board finds that it is 
more favorable to the veteran to evaluate all residuals of 
the service-connected disability affecting the face under DC 
7800, as disfigurement of the face, as further explained 
below.  

The report of the February 1991 VA examination describes the 
various basal cell carcinoma lesions the veteran had removed 
over the years, including from the left ear, the left eye 
area (with skin grafting), from the lower lip, and from the 
nose.  The color photographs disclose visible scarring on the 
nose, swelling of the left eye area, both above and below the 
medial canthus, and drooping of the left lower eyelid.  

On VA examination conducted in 1996, the examiner stated that 
ectropion (drooping) of the left lower eyelid had been 
corrected, but that entropion (inversion) of the left upper 
eyelid was present.  The color photographs disclose that the 
veteran's left lower eyelid looks different than his right 
lower eyelid, that his left upper eyelid appears swollen, and 
that the two sides of his nose do not match, as well as 
disclosing other scars.  

VA outpatient treatment records during the period from 1996 
to 2004 describe further excisions of basal cell carcinomas, 
including from the veteran's nose.  

In argument submitted in January 2006, the veteran's 
representative argues that the veteran is entitled to an 
increased evaluation to 30 percent for the disfiguring scars 
of his head, face, and neck, whether evaluated under 38 
C.F.R. § 4.118, DC 7800, as in effect prior to August 30, 
2002, or under the criteria effective from that date.  If all 
disfigurement of the veteran's face, including the scars of 
the nose and the drooping of the lower left eyelid and 
swelling of the left eye around the medical canthus, together 
with the visible tissue loss of the lower lip and scar of the 
left ear are considered together, the Board agrees that 
residuals of basal cell carcinoma excisions meet or 
approximate the criterion for unsightly deformity, under DC 
7800, as in effect prior to August 30, 2002.  

The Board notes that the veteran's representative has also 
argued that the veteran is entitled to a separate, 
compensable evaluation for ectropion.  For purposes of 
information only, and without reliance thereon, the Board 
notes that ectropion is the turning outward (eversion) of an 
edge or margin of the eyelid, resulting in exposure of the 
palpebral conjunctiva (an everted eyelid).  Dorland's 
Illustrated Medical Dictionary 528 (28th ed. 1994).  However, 
the maximum evaluation which may be assigned for an everted 
eyelid or an inverted eyelid affecting one eye is a 10 
percent evaluation.  Assignment of a 30 percent evaluation is 
more favorable to the veteran than assignments of separate 10 
percent evaluations, even if found warranted by the evidence.  
Without consideration of the disfiguring effects of the basal 
cell carcinoma excision from the left medial canthus, the 
scars on the veteran's face are no more than moderately 
disfiguring, as shown by the color photographs.  

Therefore, the Board finds that it is more favorable to the 
veteran to have all manifestations of the service-connected 
disability affecting the face considered together under DC 
7800.  The Board also finds that it would be adverse to the 
veteran's interests to assign a 10 percent evaluation under 
DC 7800 and Remand the claim for consideration of an 
evaluation under DC 6010.  The interference with the tear 
duct, evaluated under DC 6025, is not a cosmetic defect which 
may be evaluated under DC 7800, and, as such, is separately 
compensated, as further discussed below.

The color photographs associated with the claims files as 
part of the February 1991 and July 1996 VA examinations, 
however, establish, as a matter of fact, that the veteran's 
facial disfigurement is not repugnant, so as to meet the 
criteria for an evaluation in excess of 30 percent.  The 
criteria for the next higher evaluation, a 50 percent 
evaluation, require, as noted above, "complete or 
exceptionally repugnant deformity of one side of the face" 
or marked or repugnant bilateral disfigurement.  "Repugnant 
deformity" is essentially a subjective term.  However, the 
1991 and 1996 photographs establish that the veteran's facial 
disfigurement, while visible and of sufficient severity to 
approximate the criteria for a 30 percent evaluation during 
this period, would not be described by an average person as 
repugnant, and the photographs are so persuasive as to 
represent a preponderance of the evidence against an 
evaluation in excess of 30 percent.  The Board finds, as 
matter of fact, that the criteria for an evaluation in excess 
of 30 percent for disfiguring scars of the face are not met 
prior to August 30, 2002.

b.  Evaluation from August 30, 2002

On VA examination conducted in November 2004, the examiner 
stated that the veteran's face and left tear duct scars were 
cosmetically disfiguring.  A left preauricular scar 
orientated primarily vertically measured 3.5 centimeters (cm) 
by 0.4 cm.  The examiner noted that scars involving the tip 
of the veteran's nose, the bridge of the nose, and the left 
medial canthus had resulted from individual surgeries, but 
the scars were now essentially confluent.  The area of 
scarring measured 4.5 cm by 3.3 cm at the longest and widest.  
The scarring was somewhat atrophic, and was adherent to 
underlying tissues.  There was loss of tissue resulting in 
gross distortion and asymmetry of the veteran's nose.  There 
was a scar on the antihelix of the left ear.  That scar, 
which measured 1.5 cm by 1.5 cm, was pink, firm, shiny, and 
adherent to underlying tissue, resulting in noticeable 
asymmetry with the other ear.  The examiner did not state 
whether ectropion of the left lower eyelid was or was not 
present, but stated that there was asymmetry with the other 
eye.  The color photographs obtained at the time of the 
November 2004 VA examination disclose that eversion of the 
lower left eyelid at the canthus is the asymmetry described 
by the examiner.

The color photographs disclose that the veteran's left eye 
looks different than his right at the area of the medial 
canthus and lower left eyelid, and that the two sides of his 
nose do not match.  

In argument submitted in January 2006, the veteran's 
representative argues that the veteran is entitled to an 
increased evaluation to 30 percent for the disfiguring scars 
of his head, face, and neck, whether evaluated under 38 
C.F.R. § 4.118, DC 7800, as in effect prior to August 30, 
2002, or under the criteria effective from that date.  In 
particular, the representative argues that the loss of 
subcutaneous tissue involving the nasal sidewall and the left 
nasal ala results in gross distortion or gross asymmetry of 
the veteran's nose, and that size of the essentially 
confluent scar extending from the veteran's eyebrow line to 
the tip of his nose, warrants a 30 percent evaluation.  The 
Board agrees with the representative's contention that the 
scars of the veteran's nose meet the criteria for gross 
asymmetry of the nose.  

The Board further notes that, from August 30, 2002, a 50 
percent schedular evaluation is warranted with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired set of features.  In this case, if 
the disfiguring effects of the excision of a basal cell 
carcinoma from the veteran's left lower eyelid are considered 
together with the asymmetry of the veteran's nose, the 
evidence meets the criteria for asymmetry of two features or 
paired set of features, and warrants a 50 percent evaluation 
for disfigurement of the head and face from August 30, 2002.

The veteran's representative contends that the veteran is 
entitled to a separate, compensable evaluation for ectropion 
of the left lower eyelid.  However, as noted above, if the 
veteran's disfigurement of the left eye is considered 
separately, then that evidence cannot also be considered 
under DC 7800.  Assignment of a 50 percent evaluation under 
DC 7800 is more favorable to the veteran than a 30 percent 
evaluation under DC 7800 and a separate evaluation under DC 
6010 for ectropion.  Therefore, Remand for evaluation under 
DC 6010 would be adverse to the veteran's interests.  
  
While the veteran's scars may be considered unsightly, the 
evidence, including the color photographs obtained at the 
time of the November 2004 rating decision, establishes that 
the scars and deformity are not consistent with an 80 percent 
evaluation under DC 7800.  The photographs establish that the 
veteran's appearance is consistent with his age, in excess of 
80 years old.  Other residuals of excisions of basal cell 
carcinoma are present, and result in tissue loss, such as of 
the lips.  As noted by the examiner who conducted the 
November 2004 VA examination, the tissue loss of the 
veteran's left ear results in a noticeable difference in the 
angle of the veteran's ears, that difference, due to the 1.5 
cm by 1.5 cm excision from the left ear, does not result in 
gross distortion or gross asymmetry so as to warrant a 
finding that the criteria for an 80 percent evaluation for 
disfigurement of the face and head are met.  

While the evidence does establish that at least two 
characteristics of disfigurement are present, from August 30, 
2002, the evidence establishes that four characteristics of 
disfigurement, so as to meet the criteria for an 80 percent 
evaluation, are not met.  The preponderance of the evidence 
is against an evaluation in excess of 50 percent under DC 
7800 from August 30, 2002.

2.  Claim for initial evaluation in excess of 10 percent for 
tender scar, left antihelix

On VA examination conducted in November 2004, there was a 
scar on the antihelix of the left ear.  There was no 
tenderness to direct palpation.  There was no pain on 
palpation, no adherence to underlying tissue, and no 
asymmetry or limitation of motion.  The scar was hypertrophic 
and shiny.  The veteran complained that this scar was 
occasionally tender and painful to sleep on.

A 10 percent evaluation is the maximum schedular evaluation 
available on a schedular basis for a tender or painful scar, 
either prior to August 30, 2002, or from August 30, 2002.  
There is no contention that the scar ulcerates, limits 
motion, or results in any additional manifestation of 
disability, other than cosmetic disability, which is 
separately evaluated under DC 7800.  As no schedular 
evaluation in excess of 10 percent for a tender or painful 
scar is warranted under either the version of the regulations 
in effect prior to August 30, 2002, or the version applicable 
from that date, the veteran is not entitled to a staged 
rating in excess of 10 percent at any time during the 
pendency of the claim.  Fenderson, supra.  The preponderance 
of the evidence is against an evaluation in excess of 10 
percent for a scar, antihelix, left ear.  

3.  Claim for an initial evaluation in excess of 10 percent 
for scar, bridge of nose

On VA examination conducted in November 2004, the veteran 
complained that the scar on his nose was tender and painful.  
The examiner found a tender ulceration on the left nasal 
sidewall area, probably representing a new basal cell 
carcinoma.  The scarring on the nose was non-tender to direct 
palpation except for the active ulcer.  

A 10 percent evaluation is the maximum schedular evaluation 
available on a schedular basis for a tender or painful scar, 
either prior to August 30, 2002, or from August 30, 2002.  
There is no contention that the scar ulcerates, limits 
motion, or results in any additional manifestation of 
disability, other than cosmetic disability, which is 
separately evaluated under DC 7800.  As no schedular 
evaluation in excess of 10 percent for a tender or painful 
scar is warranted under either the version of the regulations 
in effect prior to August 30, 2002, or the version applicable 
from that date, the veteran is not entitled to a staged 
rating in excess of 10 percent at any time during the 
pendency of the claim.  Fenderson, supra.  The preponderance 
of the evidence is against an evaluation in excess of 10 
percent for a scar, bridge of nose.  

4.  Claim for an initial evaluation in excess of 10 percent 
for tender scar, 
left medial canthus

For purposes of information only, and without reliance 
thereon, the Board notes that the canthus is the angle at 
either end of the fissure between the eyelids, and there is 
an inner, or nasal (medial) canthus and outer or temporal 
canthus.  Dorland's Illustrated Medical Dictionary 256 (28th 
ed. 1994).  The examiners who conducted the VA examinations 
did not describe tenderness or other findings related to a 
scar on the medial canthus.  The Board is unable to find any 
allegation by the veteran that the scar at the medical 
canthus is tender, although he has complained of tears 
running down his face and itching and dryness of the left eye 
as the result of damage to the lachrymal duct.  The veteran's 
lachrymal duct disability is evaluated, as discussed below, 
under DC 6025.  

Although the Board is unable to find objective or subjective 
evidence supporting a 10 percent evaluation for a scar at the 
medical canthus, left eye, the Board does not disagree with 
the assignment of a 10 percent evaluation for that scar.  As 
no schedular evaluation in excess of 10 percent for a tender 
or painful scar is warranted under either the version of the 
regulations in effect prior to August 30, 2002, or the 
version applicable from that date, the veteran is not 
entitled to a staged rating in excess of 10 percent at any 
time during the pendency of the claim.  Fenderson, supra.  
The preponderance of the evidence is against an evaluation in 
excess of 10 percent for a scar, left medial canthus.  

5.  Claim for evaluation in excess of 10 percent for 
residuals, excision, basal cell carcinoma, lower left eyelid, 
with tear duct damage 

On VA examination conducted in September 2000, the examiner 
discussed the veteran's history of removal of basal cell 
involving the left lower eyelid, noting that surgical 
resection of the lower left eyelid had been complicated by 
laceration of the tear duct.  The veteran had continuous tear 
formation in the left eye, which drained down his cheek but 
not into his eye, resulting in chronic xerosis (dry eye) and 
recurrent infections.

On VA examination conducted in November 2004, the examiner 
noted that there was tear duct damage at the left medial 
canthus secondary to resection of a basal cell carcinoma, 
manifested by disfigurement and excessive tearing.  As noted 
above, the Board has evaluated the disfigurement 
manifestation of the excision from the left lower eyelid, the 
ectropion, as part of the veteran's disfigurement of the head 
and neck.  However, the damage to the left tear duct remains 
separately evaluated, under DC 6025.  

Under DC 6025, a 10 percent evaluation is the maximum 
schedular evaluation which can be granted for unilateral 
interference with the lachrymal duct; a 20 percent evaluation 
for interference with the lachrymal duct requires bilateral 
interference.  The medical evidence in this case establishes 
that only the veteran's left lachrymal duct was damaged 
during excision of basal cell carcinoma from the lower left 
eyelid.  While basal cell carcinomas have been removed in the 
vicinity of the veteran's right eye, there is no evidence of 
any interference with the right lachrymal duct.  

As a 10 percent evaluation is the maximum schedular 
evaluation available on a schedular basis for unilateral 
lachrymal duct damage, either prior to August 30, 2002, or 
from August 30, 2002, the veteran is not entitled to a staged 
rating in excess of 10 percent at any time during the 
pendency of the claim.  Fenderson, supra.  The veteran has 
not asserted that there are extraschedular manifestations of 
left lachrymal duct damage.  To the extent that the veteran 
has secondary disorders, such as eye infections, in the left 
eye, the secondary disorders may be evaluated separately, and 
do not serve as a factual basis for an extraschedular 
evaluation in excess of 10 percent for tear duct damage.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the damage to the left tear duct.


ORDER

An increased disability rating from 10 percent to 30 percent 
for post-operative disfiguring scars from basal cell 
carcinoma excisions, located on the head and face, is 
granted, prior to August 30, 2002, and from August 30, 2002, 
a 50 percent evaluation is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.

The appeal for an initial evaluation greater than 10 percent 
for tender scar, left antihelix, is denied.

The appeal for an initial evaluation greater than 10 percent 
for tender scar, bridge of nose, is denied.

The appeal for an initial evaluation higher than 10 percent 
for tender scar, left medial canthus, is denied.

The appeal for an increased disability evaluation in excess 
of 10 percent for post-operative excision of basal cell 
carcinoma, left eyelid, with tear duct damage, is denied.


REMAND

The November 2004 VA examination discloses that the veteran 
had approximately 16 superficial, hypopigmented, circular 
scars on his back due to his service-connected disability, 
varying in size from 1 cm to 3 cm, without significant 
adherence to underlying tissue or distortion of features.  
Similar-appearing lesions, which the examiner stated were too 
numerous to count, were on the veteran's forearms.  The 
examiner did not describe the size or appearance of lesions 
present on the veteran's forearms, chest, hands, or left 
flank.  

The veteran's representative contends that, if all areas of 
the body affected by the service-connected basal cell 
carcinomas, exclusive of the disfiguring scars of the head 
and face, were measured, the area might approximate or exceed 
144 square inches (929 square cm) so as to warrant a 
compensable evaluation under DC 7802, or might meet the 
criterion for 5 percent of the veteran's total body mass, so 
as to warrant a compensable evaluation under DC 7806.  The 
veteran's representative also contends that further 
evaluation is required to determine whether any of the scars 
cause limitation of motion.  The rating criteria require such 
evaluation.  

Therefore, the case is REMANDED for the following 
development:

1.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he has or is aware of 
that might be relevant to his claim, and 
to identify relevant private clinical 
records, if any.  The veteran's current 
VA clinical records, from November 2004 
to the present, should be obtained.  

2.  The veteran should be afforded VA 
examination of his skin for the purpose 
of describing all manifestations of 
service-connected skin disability other 
than disfigurement of the head and face.  
The examiner should describe in detail 
all service-connected scars below the 
head and face.  The description should 
state the location and size of each scar, 
and the amount of total skin area 
involved by all scars.  The examiner 
should describe the total affected skin 
area in square inches or square 
centimeters.  As to each scar, the 
examiner should state whether the scar is 
tender or painful and should state 
whether the scar in question (as opposed 
to underlying orthopedic problems) in any 
way affects the function of the affected 
area.  Where scars are too numerous to 
describe separately, the examiner should 
state whether any scar in the anatomic 
area is tender or painful or limits 
motion.  

Pertinent to the revised criteria the 
examiner should address whether the 
service-connected disability or scars 
resulting from removal or excision of 
basal cell carcinoma: a) affects less 
than 5 percent of the entire body or less 
than 5 percent of the exposed areas of 
the body, or, affects at least 5 but less 
than 20 percent of the entire body, or, 
b) affects at least 5 percent but less 
than 20 percent of the exposed areas of 
the body, or has required intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a 
total duration of less than six weeks 
during the past 12-month period, or, c) 
affects 20 to 40 percent of the entire 
body or 20 to 40 percent of the exposed 
areas of the body, or has required 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period, or, d) affects more than 40 
percent of the entire body or more than 
40 percent of exposed areas is affected, 
or has required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.

3.  After the development requested above 
has been completed, the AMC/RO should 
again review the record.  The explanation 
of adjudication of the claim should 
include explanation of the application of 
all pertinent diagnostic codes, to 
include DCs 7804 and 7802, prior to 
August 30, 2002, and application of DCs 
7801, 7802, 7803, 7804, and 7805 from 
August 30, 2002, and the explanation 
should discuss whether the manifestations 
of the service-connected disability 
warrant additional, separate, compensable 
ratings under separate diagnostic codes.  
If the increased evaluation sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


